     Case: 1:17-md-02804 Doc #: 3286 Filed: 04/30/20 1 of 5. PageID #: 493071




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                  )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                     )
“All Cases”                                   )
                                              )      ORDER REGARDING
                                              )      REQUESTED MODIFICATIONS TO
                                              )      DISCOVERY RULING NO. 22


       The MDL Court has entered numerous Orders regarding the parties’ obligations to produce

certain documents to the MDL Repository. See Case Management Order No. 1 at 15, ¶9.k.ii (docket

no. 232) (Polster, J.); Discovery Ruling No. 22 (docket no. 2576) (Cohen, S.M.); Amendment to

Discovery Ruling No. 22 (docket no. 2712) (Cohen, S.M.); and Order Regarding Document

Production to MDL Repository (docket no. 3178) (Polster, J.) (“First Repository Order”)1

(collectively, “Repository Orders”).

       Recently, the parties submitted letter briefs to the undersigned asking for certain changes to

their obligations under these Repository Orders. Currently, defendants are obligated to produce to

the MDL Repository documents they earlier produced in any opioid-related “closed federal



       1
         Although the caption of the First Repository Order stated it was applicable only to “Track
One-B Cases,” this was a typographical error. As the ruling in the First Repository Order made
clear, “Discovery Ruling No. 22 shall apply to all defendants in all MDL cases.” First Repository
Order at 2.
     Case: 1:17-md-02804 Doc #: 3286 Filed: 04/30/20 2 of 5. PageID #: 493072




government investigation,” but not documents they have produced in any still-ongoing or pending

federal government investigation. Docket no. 2712 at 3 (emphasis added).2 Defendants were not

required to automatically produce all documents from ongoing investigations because, as the

Department of Justice (“DOJ”) noted, “if a Defendant produces in the MDL documents and other

materials it produced in response to an ongoing federal government investigation (or a private

federal government hearing), that could reveal to outside entities the thrust of that investigation,

thereby jeopardizing both that investigation and any other, similar ones being pursued.” Id. at 1

(emphasis added).

         Plaintiffs do not seek reconsideration of this rule, but ask the Court to require defendants

simply to identify the existence of any ongoing opioid-related federal investigation. Plaintiffs

explain:

                 Listing pending investigations is the only way that Plaintiffs can discover
         what matters fall under the purview of CMO 1 and DR-22. This would enable
         Plaintiffs to monitor when investigations would be closed and therefore trigger
         Defendants’ production obligation, and is the only way to ensure that
         Defendants are abiding by the Amendment to DR-22. The mere listing of pending
         investigations does not invoke the concerns previously raised by DOJ or Defendants.

Letter from Jeff Gaddy to Special Master at 1 (April 17, 2020). Among other responses (including

relevance and waiver), defendants assert that even simply listing a pending investigation still

implicates the concerns raised by DOJ. Letter from Paul Hynes to Special Master at 4 (April 17,

2020).



         2
          But see docket no. 2712 at 1-2 (further holding that, although “a Defendant [does] not have
to automatically produce in the MDL a document it produced to the DOJ pursuant to a new or
ongoing investigation, . . . the Defendant does still have to produce that document in the MDL if it
is also responsive to another discovery request.”).

                                                  2
     Case: 1:17-md-02804 Doc #: 3286 Filed: 04/30/20 3 of 5. PageID #: 493073




        The Special Master agrees with defendants that revelation to plaintiffs of the existence of an

ongoing federal investigation may, at least sometimes, jeopardize the investigation or change its arc

to ill effect. This is true even though, as plaintiffs point out, defendants sometimes voluntarily

reveal the existence of a federal investigation, anyway.

        Moreover, the Special Master can alleviate plaintiffs’ main concerns with a less-onerous

directive. Specifically, the Special Master now ORDERS that each defendant in this MDL shall

promptly inform the Plaintiffs Executive Committee whenever it receives any notice that a pending

federal investigation has concluded.3        This obligation adheres to: (1) any civil, criminal,

administrative, or other federal investigation; and (2) any investigation, even if a related

investigation is still ongoing (e.g., a defendant must inform Plaintiffs if the defendant receives notice

that a criminal investigation has concluded, even if a related civil investigation is still pending).4

        As for defendants, they also seek to change their obligations under the above-listed Orders.

Defendants rely on the Sixth Circuit’s recent mandamus order5 and argue their obligations under

Discovery Ruling No. 22 and the other Repository Orders should be vacated entirely, because DR

22 is “a blanket discovery order” that applies “regardless of whether [the] defendants are litigating

in an active MDL case and without regard to any particular plaintiff’s needs.” Hynes Letter at 2.


        3
           “Notice that an investigation has concluded” may be any formal or informal
communication from the federal government, including by letter, email, telephone call, or in-person
oral statement. “Concluded” should be construed expansively.
        4
          If, in fact, it occurs that one federal investigation of a defendant concludes and a closely-
related federal investigation is ongoing, there may be some question whether documents produced
to the government by the defendant come under only the rubric of the closed investigation (and so
must be produced) or also the pending investigation (and so might not need to be produced). The
Special Master will address this question if and when it arises.
        5
            In re Nat’l Prescription Opiate Litig., 2020 WL 1875174 (6th Cir. Apr. 15, 2020).

                                                   3
     Case: 1:17-md-02804 Doc #: 3286 Filed: 04/30/20 4 of 5. PageID #: 493074




Defendants also assert DR 22 does not create efficiencies, does not avoid duplication, and requires

production of documents that “do not have broad relevance to cases in the MDL.” Id.

       These assertions are not well-taken. As an initial matter, MDL Courts routinely enter orders

creating MDL document repositories that contain discovery from all related state and federal cases,

investigations, and so on.6 This MDL Court did so in its very first case management order, using

a provision that was agreed to by defendants. See docket no. 232 at 15, ¶9.k.ii (“all Defendants

shall review documents previously produced pursuant to any civil investigation, litigation, and/or

administrative action by federal (including Congressional), state, or local government entities

involving the marketing or distribution of opioids and shall produce to the PEC non-privileged

documents relevant to the claims in this MDL proceeding.”). Having committed to and engaged in

this reasonable course of action from the beginning of the MDL, including as clarified and amended

by subsequent Repository Orders, defendants cannot now avoid it; indeed, waiver of any argument

otherwise is clear.

       Moreover, it is simply wrong to contend the Repository Orders fail to create efficiencies or

avoid duplication, or that they require production of documents that “do not have broad relevance

to cases in the MDL.” These conclusory assertions are belied by the procedural and substantive


       6
           See, e.g., In re Diet Drugs, 582 F.3d 524, 548 (3rd Cir. 2009) (noting plaintiffs had
administered “a repository of information concerning the litigation and settlement [and] . . . enforced
a uniform procedure for the production of documents, deposition testimony, and expert disclosures
that governed every MDL case against Wyeth”); In re Sulzer Hip Prosthesis & Knee Prosthesis
Liab. Litig., 268 F. Supp. 2d 907, 933 (N.D. Ohio 2003) (referring to a records repository containing
documents from all related state and federal cases); In re Actos (Pioglitazone) Prod. Liab. Litig., 274
F. Supp. 3d 485, 498 (W.D. La. 2017) (same); see also Application of Am. Tobacco Co., 880 F.2d
1520, 1530 (2nd Cir. 1989) (observing the benefits of a repository: “It may be that any excessive
burden could be averted by the creation of a central repository of such data to which current and
future suitors could have access, with the proper provisions for confidentiality, or by resort to some
other mechanism such as centralized discovery through multidistrict litigation”).

                                                  4
     Case: 1:17-md-02804 Doc #: 3286 Filed: 04/30/20 5 of 5. PageID #: 493075




history of this case (and related state court cases). Indeed, it is obvious that defendants have faced

far fewer total discovery requests from far fewer total parties by virtue of the Repository; and

plaintiffs in this court and other courts across the country have engaged in generous sharing of

precisely the information required by the Repository Orders because it is broadly relevant.

       Accordingly, the Special Master declines to abrogate DR 22 or any of the Court’s other

Repository Orders. All other currently-operative aspects of the Repository Orders remain in effect.

       IT IS SO ORDERED.

                                                      /s/ David R. Cohen
                                                      DAVID R. COHEN
                                                      SPECIAL MASTER

Dated: April 30, 2020




                                                  5
